Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 1, 10, 19 objected to because of the following informalities: the claim appears to omit an article such as “the” with relation to the recited “from second playback device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Jarvis: 20140093085 hereinafter Jar and further in view of Beckhart: 20130331970 and hereinafter Beck (both of record).
Regarding claim 1, 10, 19
Jar teaches:
A first playback device, method and medium bearing instructions for: at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor (Jar: ¶ 50-56; Fig 4: a zone player comprising a processor and memory bearing executable code) and thereby cause the first playback device to be configured to: 
receive a command for the first playback device to play back given media content (Jar: ¶ 21-24, 50-56: a zone player receives and outputs an audio signal);
based on the received command, transmit a request to a second playback device for an indication of whether a shared playback device that is currently configured for synchronous playback of media content in a second group of playback devices that includes at least the second playback device is available to join a first group of playback devices that includes at least the first playback device such that the shared playback device is configured for synchronous playback of media content with the first group of playback devices (Jar: ¶ 36, 57-59, 73-77, 84-94, 101-104: Fig 7, 8: a first and second bonded zone (704, 706) respectively comprise a first and second playback device and either zone may include playback device 702, playback device 702 
if the first playback device receives an indication from second playback device that the shared playback device is available (Jar: ¶ 36, 57-59, 73-77, 84-94, 101-104: Fig 7, 8: that is, if the state variable is set for a separate group):
transmit a command to the shared playback device to join the first group of playback devices  (Jar: ¶ 36, 57-59, 73-77, 84-94, 101-104: Fig 7, 8: a user can group, consolidate, etc. players on a network until a desired configuration is achieved); and play back the given media content in synchrony with the first group of playback devices including at least the shared playback device (Jar: ¶ 36, 45, 57-59, 86: when a desired configuration is achieved, such as by grouping, the grouped zone players are configured for and operate to play back a desired media in synchronization).
Jar strongly suggests but does not explicitly teach reading of a state variable indication from second playback device that the shared playback device is unavailable (Jar: ¶ 134, 141, 142, 152, etc.) such as resulting from further failure of the contingencies expressed by Jarvis, or from the shared playback device of Jarvis currently bearing a state variable that the shared playback device is operating in a second bonded zone to deliver synchronous media, thus the controller would need to break apart the second bonded zone to join the shared device to the first bonded zone or play back the given media content without synchronizing playback of the given media content with the shared playback device (Jar: ¶ 36, 45, 57-59, 86).
In a related field of endeavor Beck teaches:
A first playback device comprising: at least one processor; non-transitory computer-readable medium (Beck: ¶ 52-58; Fig 4: playback device comprises processor, memory, etc.); 
receive a command for the first playback device to play back given media content (Beck: ¶ 68-74, 96-131; Fig 6A, 6B: playback device(s) operate to output a selected media including by a plurality of players operable in a paired, bonded and/or consolidate fashion); 
based on the received command, transmit a request to a second playback device for an indication of whether a shared playback device is available to join a first group of playback devices that includes at least the first playback device such that the shared playback device is configured for synchronous playback of media content with the first group of playback devices  (Beck: ¶ 68-74, 96-131; Fig 6A, 6B: a primary playback device determines availability of additional devices for grouping, synchronous playback, etc.); 
if the first playback device receives an indication from second playback device that the shared playback device is available: transmit a command to the shared playback device to join the first group of playback devices  (Beck: ¶ 68-74, 96-131; Fig 6A, 6B: primary playback device selects a player from available playback devices to compensate for an unavailable playback device); and play back the given media content in synchrony with the first group of playback devices including at least the shared playback device; and 
if the first playback device receives an indication from that a shared playback device is unavailable (Beck: ¶ 68-74, 96-131; Fig 6A, 6B), the system selects a second playback device from the available devices and/or adjusts the extant devices to play back the given media content without synchronizing playback of the given media content with any additional shared playback device (Beck: ¶ 150-162; Figs 8A-8C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include or dis-clude a 

Regarding claim 2, 11
Jar in view of Beck teaches or suggests:
A first playback device , method, and medium, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the first playback device to be configured to: before transmitting the request to the second playback device, determine that the shared playback device is currently configured for synchronous playback of media content in the second group of playback devices that includes at least the second playback device (Jar: ¶ 36, 57, 58, 73-77, 84-94, 101-104: Fig 7, 8: when the state variable is read and the status of the shared playback device is determined the inclusion of the shared device in the first zone is also determined, in which case the need for the request transmission is obviated)

Regarding claim 3, 12
Jar in view of Beck teaches or suggests:
A first playback device , method, and medium, wherein the program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to transmit the command to the shared playback device to join the first group of playback devices comprise program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to transmit a command 

Regarding claim 4, 13
Jar in view of Beck teaches or suggests:
A first playback device , method, and medium, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the first playback device to be configured to: before playing back the given media content in synchrony with the first group of playback devices including at least the shared playback device, update a playback configuration of the first playback device (Jar: ¶ 36, 57-59, 73-77, 84-94, 101-104: Fig 7, 8: coded instructions operate to read, write, update, etc. state variables sufficient to arrive at a user preferred group configuration, when a desired configuration is achieved, such as by grouping, the grouped zone players are configured for and operate to play back a desired media in synchronization).

Regarding claim 5, 14
Jar in view of Beck teaches or suggests:
A first playback device , method, and medium, wherein the program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to update the playback configuration of the first playback device comprise program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to play back a given subset of a plurality of audio channels 
wherein the program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to play back the given media content in synchrony with the first group of playback devices including at least the shared playback device comprise program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to play back the given subset of the plurality of audio channels included in the given media content (Jar: ¶ 36, 43-45, 82, 102, etc.: coded instructions operate to read, write, update, etc. state variables sufficient to arrive at a user preferred group configuration including channel configuration, when a desired configuration is achieved, such as by grouping, the grouped zone players are configured for and operate to play back a desired media in synchronization according to a determined channel configuration).

Regarding claim 6, 15
Jar in view of Beck teaches or suggests:
A first playback device , method, and medium, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the first playback device to be configured to: transmit a command to at least one other device in the first group of playback devices to update a playback configuration of the at least one other device (Jar: ¶ 36, 43-45, 82, 102, etc.: playback configurations, state variables etc. stored, read, updated, etc. configurations operable to be stored, updated upon each/any of the networked playback devices).

Regarding claim 7, 16

A first playback device , method, and medium, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the first playback device to be configured to: after transmitting the command to the shared playback device to join the first group of playback devices, update, in memory of the first playback device, a network state identifier that indicates a grouping status of at least the first playback device and the shared playback device  (Jar: ¶ 36, 43-45, 82, 102, etc.: playback configurations of the loudspeaker network, state variables relevant thereto, etc. stored, read, updated, etc.; each/any of the plurality of networked playback devices can be dynamically configured and the state variables stored on a device dynamically updated).

Regarding claim 8, 17, 20
Jar in view of Beck teaches or suggests:
A first playback device , method, and medium, wherein the program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to receive the command for the first playback device to play back given media content comprise program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to detect an audio input from a media presentation device (Jar: ¶ 54, 94: each/any of the networked playback device(s) optionally comprises an auto-detecting input for connection of other media presentation devices and further operates to detect and respond to messages from other media presentation devices).

Regarding claim 9, 18
Jar in view of Beck teaches or suggests:
.

Response to Arguments
Applicant's arguments filed 10/7/21 have been fully considered but they are not persuasive. Applicant argues that the combination of Jarvis and Beckhardt does not teach or suggest each and every feature of claim 1. Particularly, “Jarvis does not teach or suggest a system operable at least to "transmit a request to a second playback device for an indication of whether a shared playback device that is currently configured for synchronous playback of media content in a second group of playback devices that includes at least the second playback device is available ..."” and further alleges “that there is no teaching, suggestion, or motivation to combine Jarvis and Beckhardt as required by MPEP 2143.01.” 
Applicant respectfully disagrees with Examiner’s assertion that Jarvis "strongly suggests but does not explicitly teach reading of a state variable indication from second playback device that the shared playback device is unavailable . . . thus the controller would need to break apart the second bonded zone to join the shared device to the first bonded zone or play back the given media content without synchronizing playback of the given media content with the shared playback device." Applicant then proffers a preferred interpretation of the teachings of Jarvis submitting that nothing in Jarvis teaches or 
Examiner respectfully disagrees. Jarvis discusses the accessibility and availability of audio sources, devices, etc. on a network for the purpose of directing packets (Jar: ¶ 48-65, 75); discusses unavailability of particular services (Jar: ¶ 104); and further discusses determinations that certain communication channels among playback devices may become unsuitable for audio stream rendering in which case an available channel may be selected or if an appropriate channel is unavailable the audio stream may be sent along a reconfigured channel, such as upon an alternate spectrum (Jar: ¶ 141, 142, 152, etc.). In as much as the Jar disclosure embraces contingencies for error or exception conditions with respect to availability of a channel the disclosure includes contingencies for the availability of a device as the quality of service of a communication channel is a species of the device availability genus. That is, the Jarvis reference teaches an error or exception condition when a device is unsuitable for a type of rendering based on detecting that a communication channel of the device is determined unsuitable and Jarvis prescribes action for handling such an exception i.e. switching a channel, spectrum, etc. (Jar: ¶ 141, 142, 152, etc.). Jarvis strongly suggests contingencies for unavailable devices but does not discuss presenting low latency or unsynchronized audio using a device with an unsuitable channel nor the dropping of an unsuitable or unavailable device. That is, Jarvis is directed to remedies for such a condition and a specific form of availability/unavailability on the part of a communication channel of a playback device; the claimed unavailability of a playback device is considered generic thereto. As such an average skilled practitioner would have indeed been motivated to consider remedies for device unsuitability or unavailability to present media in synchrony based on Jarvis as Jarvis is directed to quality of service issues and error/exception handling. Examiner maintains the assertion that Jarvis supra is considered to render the claims obvious. Applicant’s arguments are not considered persuasive and no claims currently stand allowable.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PAUL C MCCORD/Primary Examiner, Art Unit 2654